NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



RIVER OAKS CONDOMINIUM                     )
ASSOCIATION, INC. a/k/a RIVER              )
OAKS II CONDO ASSN., INC.                  )
A domestic corporation,                    )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-2540
                                           )
CITIZENS PROPERTY INSURANCE                )
CORPORATION,                               )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 27, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Paul L. Huey, Judge.

George A. Vaka and Nancy A. Lauten
of Vaka Law Group, Tampa, for Appellant.

Kara Berard Rockenbach of Link &
Rockenbach, PA, West Palm Beach,
and Christopher D. Marone and
Kenneth Swearingen of Marone Law Group,
PLC, St. Petersburg,
for Appellee.



PER CURIAM.
           Affirmed.


KELLY, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-